Citation Nr: 0618377	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  97-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart disorder to 
include mitral valve prolapse.   


WITNESSES AT HEARING ON APPEAL

Appellant and his father. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from July 9, 1996 to August 
21, 1996.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for a heart disorder.  

In May 2000, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

In January 2001 and December 2003, this matter was remanded 
to the RO for additional development.  


FINDING OF FACT

Mitral valve prolapse clearly and unmistakably existed prior 
to active service and did not increase in severity during 
that service.  


CONCLUSION OF LAW

A heart disorder to include mitral valve prolapse was not 
aggravated by active military service.  38 U.S.C.A. §§ 1111, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The AOJ provided VCAA 
notice letters to the veteran in July 2001, January 2002, 
July 2004, and March 2005.  The letters notified the veteran 
of what information and evidence must be submitted in order 
to substantiate a claim for service connection.  In addition, 
the July 2004 letter specifically notified the appellant that 
he needed to submit evidence showing that his heart condition 
was aggravated by his military service and has been 
continuously treated since his discharge from service.  The 
July 2004 and March 2005 letters also reiterated what 
evidence the appellant needed to provide in support of his 
claim, and that any evidence in his possession should be 
submitted to VA.  While the VCAA notice was not contained in 
a single communication, but rather in four separate notice 
letters, VCAA notice does not need to always be contained in 
a single communication.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to the timing of the notice provided, the initial decision 
that is the basis of this appeal was already decided 
(September 1996) and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement constitutes harmless 
error.  Although the notice was provided to the veteran after 
the initial adjudication of his claim, he has not been 
prejudiced thereby.  The content of the notice provided to 
him fully complies with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has he been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice, 
including having the AOJ readjudicate the case after 
providing notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.  

Additionally, it is noted that in a recent case, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
each of the five elements of the claim, including notice of 
what is required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, because the claim for service connection is being 
denied, no disability rating or effective date will be 
assigned.  Accordingly, there is no possibility of any harm 
or prejudice to the veteran in the Board deciding this matter 
without sending a new notice, even though the notice letters 
that were sent did not advise him of either the rating or 
effective date criteria.  

Duty to Assist

The Board next finds that the duty to assist has been met.  
All available service medical records and service personnel 
records have been obtained.  In October 1996, the RO 
requested a search for the veteran's service medical records 
from the National Personnel Records Center (NPRC).  The NPRC 
responded that the records were not at ARPERCEN.  In April 
1997, the veteran submitted copies of his service medical 
records.  In December 1997, the RO asked the veteran to 
submit any additional service medical records in his 
possession.  In January 2004, the RO requested the NPRC to 
search for the veteran's outpatient treatment records from 
Fort Jackson.  In April 2004, the NPRC submitted all 
available copies of the veteran's service medical records 
including the inpatient treatment records.  In April 2005, 
the NPRC submitted copies of the veteran's personnel records.  
The Board notes that the veteran served from July 9, 1996 to 
August 21, 1996.  Of record are copies of his enlistment 
examination dated in December 1995 and the Medical Board 
examination and report dated in August 1996.  Following a 
Board remand and numerous requests, all available service 
medical and personnel records for the veteran's short period 
of service have been obtained and associated with the record.

At the hearing before the Board in May 2000, the veteran 
indicated that he was treated for his heart disorder at 
Princeton Hospital in Birmingham, Alabama, before service, 
when he was in high school.  The veteran contends that he had 
given copies of these records to his recruiter.  The Board 
notes that copies of records from Princeton Hospital were not 
included in the service records received from the NPRC, and 
it does not appear that the NPRC has, or has ever had, 
custody of these records.  While the veteran has been 
requested on several occasions to provide an authorization so 
VA could attempt to obtain the records from this private 
facility, he has never provided a response, even though he is 
obligated to do so.  See 38 C.F.R. § 3.159(c)(1)(ii).  VA is 
unable to obtain these records without the additional 
information from the veteran; all reasonable efforts to 
obtain these hospital records, therefore,  have been 
exhausted.  See 38 C.F.R. § 3.159(c)(1).  At the hearing 
before the Board, the veteran also indicated that he was not 
currently being treated for his heart disorder.  Thus, there 
is no identified relevant evidence that has not been 
accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  In October 1997, the veteran was 
afforded a VA examination.  The record is sufficient to 
decide the claim and additional examination is not necessary.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Laws and Regulations

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002). 

VA regulations previously provided that the presumption of 
soundness could be rebutted by clear and unmistakable 
evidence that the disability pre-existed service.  38 C.F.R. 
§ 3.304(b) (2005).  The VA General Counsel, however, found 
this provision to be inconsistent with 38 U.S.C.A. § 1111, 
because the statute requires clear and unmistakable evidence 
both that the disability pre-existed service, and that it was 
not aggravated.  The General Counsel held that section 
3.304(b) was, therefore, invalid.  VAOPGCPREC 3-2003 (2003); 
69 Fed. Reg. 25,178 (2004).  The United States Court of 
Appeals for the Federal Circuit later adopted the General 
Counsel's position.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

As a result, VA amended 38 C.F.R. § 3.304(b).  70 Fed. Reg. 
23027 (May 4, 2005).  The intended effect of this amendment 
is to require that, in order to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA, not the 
claimant, must prove by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis

The veteran essentially contends that his heart disorder, 
which existed prior to service, was aggravated during 
service.  The medical evidence of record reflects a current 
diagnosis of mitral valve prolapse.   

The veteran's disorder, mitral valve prolapse, was not 
"noted" upon entry into service, and therefore, the 
presumption of soundness applies.  The medical evidence of 
record shows that the veteran reported having mitral valve 
prolapse upon enlistment examination in December 1995.  This 
report of medical history indicates that the veteran reported 
that he had symptoms of pain or pressure in the chest, 
palpation or pounding heart, and heart trouble.  The examiner 
noted that the veteran reported that at age 15, while playing 
basketball, he had shortness of breath and had to stop 
playing.  The veteran reported that he had seen a doctor who 
stated that the veteran had asthma.  The veteran indicated 
that he did not accept this diagnosis and he consulted 
another doctor.  An ECG was performed and the diagnosis was 
mitral valve prolapse.  The veteran reported that he 
continued to play all sports.  There is no separate 
enlistment examination report that includes a diagnosis of 
mitral valve prolapse upon entry into service.  The recorded 
history of the mitral valve prolapse is not, in and of 
itself, sufficient to constitute "noting" under 38 C.F.R. 
§ 3.304(b).  Thus, the presumption of soundness applies.  

As discussed above, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003.  The Board will therefore 
address these matters in turn.

There is clear and unmistakable evidence that the mitral 
valve prolapse pre-existed service.  On August 2, 1996, less 
than a month after entry into service, the veteran underwent 
a Medical Board examination.  Subjective findings included 
severe, sharp chest pain, palpations, and near syncope.  The 
diagnosis was mitral valve prolapse with mitral 
regurgitation.  The examination was based upon findings of a 
cardiac echo in 1993 which revealed mitral valve prolapse 
secondary to redundant chordae tendinae with weak mitral 
regurgitation.  Although this cardio echo examination report 
is not of record and was not included in the records provided 
by the NPRC, it clearly appears to have been reviewed by the 
Medical Board.  Based on this evidence and the examination 
conducted, the examiner determined that the mitral valve 
prolapse existed prior to service, and it was recommended 
that the veteran be separated due to this medical condition 
which existed "prior to service."   

The service medical records go beyond a mere "bare conclusion 
without a factual predicate in the record".  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  The Medical Board report 
was based upon consideration of clinical records including 
records of diagnostic tests conducted prior to service, lab 
findings, and physical examination.  Thus, there is clear and 
unmistakable evidence that mitral valve prolapse pre-existed 
the veteran's military service, and the statutory presumption 
of soundness is rebutted.  As noted on an August 6, 1996, 
counseling form, the appellant acknowledged, less than one 
month after his entry onto active duty, that he was aware 
that his heart condition existed at the time of his 
enlistment.  Further, he marked on the December 1995 report 
of medical history that he had existing heart trouble, and 
the examination physician made note of preexisting mitral 
valve prolapse at that time.  

The Board must next determine whether there is clear and 
unmistakable evidence that the mitral valve prolapse was not 
aggravated in service.  Aggravation is characterized by an 
increase in the severity of a disability during service, and 
a finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The August 1996 Medical Board report establishes, by way of 
clear and unmistakable evidence, that the mitral valve 
prolapse with mitral regurgitation was not permanently 
aggravated in service.  This determination was based upon 
consideration of clinical records, lab findings, and physical 
examination.  The Medical Board report indicates that the 
mitral vale prolapse was the reason for the veteran's 
separation from service.  However, there is absolutely no 
evidence that the preexisting mitral valve prolapse was 
permanently worsened. In this regard, the veteran did not 
seek treatment for the mitral valve prolapse after service, 
and he is reportedly not currently receiving treatment for 
this disorder.  While he does report that physical activity 
shortly after entering basic training brought on symptoms, 
there is no indication that the heart condition was worsened 
beyond the natural progress of the condition in any respect.  
In short, there simply is no medical evidence to support the 
conclusion that the preexisting disability was aggravated 
during or due to the veteran's brief period of military 
service.

As to the veteran's report that his mitral valve prolapse 
worsened in service, it is additionally noted that he has 
never submitted any medical evidence in support of this 
contention.  Although the veteran and other lay persons are 
competent to testify as to the veteran's in-service symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  There is no evidence of 
record which establishes that the veteran has the expertise 
to render such medical opinions.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a heart disorder to include 
mitral valve prolapse is not warranted, since there is clear 
and unmistakable evidence that the mitral valve prolapse 
existed prior to service and did not increase in severity 
during active service.  The Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for mitral valve 
prolapse and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  The claim is 
therefore denied. 


ORDER

Entitlement to service connection for a heart disorder to 
include mitral valve prolapse is denied.  



	                        
____________________________________________
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


